PER CURIAM.
This case is before us on motion for an appeal under KRS 21.080 covering appeals of judgments of less than $2,500. The judgment appealed is for $500. There are three actions involved, but we concur with the opinion of the trial court that the three actions are really one continuous action and should be so treated. The case involved a judgment and attachment of an automobile, its return to the Tennessee seller upon the execution or promise to execute a delivery bond; the attachment of another vehicle of the same seller when no satisfaction was obtained on the judgment; a suit on a su-persedeas bond, and innumerable motions and special pleadings. In a written opinion the learned Trial Judge properly cut this Gordian knot of legalistic complexity and came up with the correct answer.
The motion for an appeal is overruled, and the judgment is affirmed.